DETAILED ACTION
This non-final Office action is responsive to Applicant’s election with traverse filed on April 18, 2022. Applicant has elected Group III (claims 11-18) with traverse. Applicant submits that there would be no significant search and examination burden if all three groups were examined because all groups are “related to flight segments and/or grouping flights.” (Page 7 of Applicant’s response) The Examiner respectfully disagrees. The various groups focus on very different aspects of flight evaluation/management; therefore, examining all three inventions at once would indeed place a significant search and examination burden on the Examiner. The Restriction requirement is maintained and hereby made FINAL.
Non-elected claims 1-10 stand as withdrawn. Elected claims 11-18 are examined below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 11 recites “in response to identifying that the first delay likelihood is lower than the second delay likelihood, and determining that the first outbound flight has a higher priority than the second outbound flight:…” It is not clear that the steps of “identifying that the first delay likelihood is lower than the second delay likelihood, and determining that the first outbound flight has a higher priority than the second outbound flight” actually occur within the scope of method claim 11, thereby raising a question as to whether “in response to” is a conditional statement or whether it is meant to imply that the steps of “identifying that the first delay likelihood is lower than the second delay likelihood, and determining that the first outbound flight has a higher priority than the second outbound flight” are actively performed. Therefore, the metes and bounds of claim 11 are vague and indefinite. The dependent claims inherit this rejection. Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 11-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claims fall within at least one of the four categories of patent eligible subject matter. The claimed invention is directed to grouping flights into an itinerary based on flight delay likelihood without significantly more.

Step
Analysis
1: Statutory Category?
Yes – Process (claims 11-18)
2A – Prong 1: Judicial Exception Recited?
Yes – The claims recite  
[Claim 11]	A method, comprising:
	collecting historical traffic data relating to a plurality of flight segments for a first inbound flight and a second inbound flight arriving at an airport, the historical traffic data including delays from a first scheduled arrival time for the first inbound flight and a second scheduled arrival time for the second inbound flight over the plurality of flight segments;
	identifying a first outbound flight and a second outbound flight that are each scheduled for departure from the airport after both the first inbound flight and the second inbound flight are scheduled for arrival at the airport by at least a predefined amount of time;
	calculating a first delay likelihood for the first inbound flight arriving at least the predefined amount of time later than the first scheduled arrival time;
	calculating a second delay likelihood for the second inbound flight arriving at least the predefined amount of time later than a second scheduled arrival time;
	in response to identifying that the first delay likelihood is lower than the second delay likelihood, and determining that the first outbound flight has a higher priority than the second outbound flight:
		grouping the first inbound flight and the first outbound flight as a flight combination in an itinerary; and
		grouping the second inbound flight and the second outbound flight as a flight combination in the itinerary;
[Claim 12]	wherein the predefined amount of time includes a buffer time based on an amount of time for crew of the first inbound flight or the second inbound flight to transit to either of the first outbound flight or the second outbound flight.
[Claim 13]	wherein the higher priority of the first outbound flight is based on a maintenance priority for an aircraft assigned to the first outbound flight.
[Claim 14]	wherein the higher priority of the first outbound flight is based on a higher number of passengers with connecting flights.
[Claim 15]	wherein the higher priority of the first outbound flight is based on a crew duty time limit and a first duration of the first outbound flight relative to a second duration of the second outbound flight. 
[Claim 16]	receiving the predefined amount of time from a system in which a user specifies a reliability factor for determining which inbound flights to group with which outbound flights, wherein the user does not specify the predefined amount of time.
[Claim 17]	wherein the first inbound flight is grouped with the first outbound flight despite a larger time difference existing between scheduled arrival and departure of the first inbound flight and the second outbound flight than between scheduled arrival and departure of the first inbound flight and the first outbound flight.
[Claim 18]	wherein the first inbound flight has a higher likelihood of arriving late than the second inbound flight and the historical traffic data indicate that the first inbound flight has not arrived later from the first scheduled arrival time than the predefined amount of time.
These details exemplify the abstract idea(s) of a mental process (since the details include concepts performed in the human mind, including an observation, evaluation, judgment, and/or opinion) and a method of organizing human activity (since the details include examples of commercial or legal interactions, including advertising, marketing or sales activities or behaviors, and/or business relations and managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions). 
The gathering of data, evaluation of the data, and resulting judgment(s) may be performed in the human mind and/or with the use of pen and paper. The evaluated process is related to managing and scheduling business operations, including flights and flight crew (i.e., organizing human activity). Furthermore, the recitations of calculating likelihoods are examples of mathematical concepts.
2A – Prong 2: Integrated into a Practical Application?
No – Independent claim 11 recites “storing the itinerary in a network accessible memory for access by users located remotely from one another.” The claims as a whole merely describe how to generally “apply” the abstract idea(s) in a computer environment. The claimed processing elements are recited at a high level of generality and are merely invoked as a tool to perform the abstract idea(s). Simply implementing the abstract idea(s) on a general-purpose processor is not a practical application of the abstract idea(s); Applicant’s specification discloses that the invention may be implemented using general-purpose processing elements and other generic components (Spec: ¶¶ 55, 59).  
The claims also generally receive, store, and/or output (e.g., display) data, which are examples of insignificant extra-solution activity. For example, in independent claim 11, the itinerary is stored in a network accessible memory for access by users located remotely from one another.
2B: Claim(s) Provide(s) an Inventive Concept?
No – As explained above, there is nothing in the claims as a whole that adds significantly more to the abstract idea(s). Evidence regarding operations of the additional elements that are well-understood, routine, and conventional is provided below.
MPEP § 2106.05(d)(II) sets forth the following:
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec…; TLI Communications LLC v. AV Auto. LLC…; OIP Techs., Inc., v. Amazon.com, Inc…; buySAFE, Inc. v. Google, Inc…; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc…
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
;…

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-14 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lamoriniere et al. (US 2015/0276410) in view of Lan et al. “Planning for Robust Airline Operations: Optimizing Aircraft Routings and Flight Departure Times to Minimize Passenger Disruptions.” Transportation Science, Vol. 40, No. 1, February 2006, pp. 15-28.
[Claim 11]	Lamoriniere discloses a method, comprising:
	collecting historical traffic data relating to a plurality of flight segments for a first
inbound flight and a second inbound flight arriving at an airport, the historical traffic data
including delays from a first scheduled arrival time for the first inbound flight and a
second scheduled arrival time for the second inbound flight over the plurality of flight
segments (¶¶ 37-40);
	identifying a first outbound flight and a second outbound flight that are each
scheduled for departure from the airport after both the first inbound flight and the
second inbound flight are scheduled for arrival at the airport by at least a predefined
amount of time (¶¶ 70-75, 80, 94-103);
	calculating a first delay likelihood for the first inbound flight arriving at least the
predefined amount of time later than the first scheduled arrival time (¶¶ 63, 70-75, 80, 94-103);
	calculating a second delay likelihood for the second inbound flight arriving at
least the predefined amount of time later than a second scheduled arrival time (¶¶ 63, 70-75, 80, 94-103).
	Lamoriniere allows a user to specify requirements for candidate segments in a journey and such requirements may request delays below a given threshold or delays above a given threshold (Lamoriniere: ¶¶ 75-76), i.e., preference may be given to flight options with a lower likelihood of delay. Compatibility of each pair of segment schedules to form a candidate route may be checked against various conditions (Lamoriniere: ¶ 88), which is akin to setting a priority condition aside from the delay likelihood evaluated in ¶¶ 75-76 of Lamoriniere. Lamoriniere does not explicitly disclose:
	in response to identifying that the first delay likelihood is lower than the second
delay likelihood, and determining that the first outbound flight has a higher priority than
the second outbound flight:
		grouping the first inbound flight and the first outbound flight as a flight
combination in an itinerary; and
		grouping the second inbound flight and the second outbound flight as a flight combination in the itinerary.
	More specifically, while Lamoriniere suggests candidate segments for flight pairings in light of delays being lower for certain flight pairings than for others and Lamoriniere allows for additional considerations (viewed as priorities) to be considered when recommending flight pairings (as explained above), Lamoriniere does not explicitly then perform the steps of:
grouping the first inbound flight and the first outbound flight as a flight
combination in an itinerary; and
	grouping the second inbound flight and the second outbound flight as a flight combination in the itinerary.
	On pages 18-19, Lan explains how a conscientious decision is made to pair an inbound flight (f1) that is scheduled to arrive earlier than another inbound flight (f2) but is more likely to have a delayed arrival with an outbound flight (f4) scheduled to depart later than another outbound flight (f3), as seen in the following excerpt from Lan:

    PNG
    media_image2.png
    214
    332
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    439
    337
    media_image3.png
    Greyscale


It is noted that all identified flights depicted in Figure 2 of Lan meet the MTT (minimum transfer time) requirements, but that a probability of delay feeds into the decision to map a particular inbound flight with a particular outbound flight and to do so with two flight pairings. As explained above, Lamoriniere evaluates flight pairings in light of delays and other conditions (i.e., priorities). Lan also discusses other priorities that influence the pairing of flights, including performing proper maintenance (Lan: p. 17, Section 3.1), maximizing revenue (Lan: p. 17, Section 3.1), optimizing slack to reduce delays among aircraft routings (Lan: p. 18, Section 3.3), minimizing the number of passengers disrupted (Lan: pp. 22-23, Sections 3.5.2-4), and meeting a minimum turn time and/or a minimum connecting time (Lan: pp. 24-25, Section 4.1.1). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Lamoriniere to perform the following:
in response to identifying that the first delay likelihood is lower than the second
delay likelihood, and determining that the first outbound flight has a higher priority than
the second outbound flight:
		grouping the first inbound flight and the first outbound flight as a flight
combination in an itinerary; and
		grouping the second inbound flight and the second outbound flight as a flight combination in the itinerary
in order to more effectively and efficiently take into account various factors affecting flight pairing and itinerary optimization, including to perform proper maintenance (Lan: p. 17, Section 3.1), maximize revenue (Lan: p. 17, Section 3.1), optimize slack to reduce delays among aircraft routings (Lan: p. 18, Section 3.3), minimize the number of passengers disrupted (Lan: pp. 22-23, Sections 3.5.2-4), and meet a minimum turn time and/or a minimum connecting time (Lan: pp. 24-25, Section 4.1.1). Taking into account such considerations would have yielded more accurate analysis in terms of costs (including in the forms of time, money, and industry violations) as well as elements of customer satisfaction in order to globally optimize airline operations as effectively as possible for all parties involved. Lamoriniere is open to optimizing journey options based on various conditions (including ranking factors to be optimized) and, thus, would be amenable to the proposed modifications. This is further evidenced in the following excerpt of Lamoriniere:
[0053] The journey planning system 16 may provide the best journeys options between the origin location and the destination location that optimize the ranking factor (e.g., distance, speed, or cost) and that include a minimal number of connections. At the same time, journey planning system 16 may select each connection such that the likelihood that the traveler will miss, for example, a flight at the connection is limited, and that the likelihood that the traveler will arrive at the final destination with a minimum delay is optimized. A traveler may travel with reduced anxiety with respect to each connection and his or her professional or personal constraints at the final destination. From the perspective of a travel provider, losses of revenue may be limited and better organization processes may be implemented. Further, traveler complaints may be reduced.


Lamoriniere does not explicitly disclose the step of storing the itinerary in a network accessible memory for access by users located remotely from one another. However, Lamoriniere presents a journey resolution response to a client device in response to receiving a journey request in a message from a client device (Lamoriniere: ¶ 63) and a set of candidate routes is generated based on a specified origin, destination, and timeframe (Lamoriniere: ¶¶ 63-68). The candidate segment schedules are recursively processed (Lamoriniere: ¶ 78) and are added to a temporary selection list “tmpJourneyList()” (Lamoriniere: ¶ 81), which implies automated recordation of the itinerary options. The journey options are displayed on a user interface (Lamoriniere: ¶¶ 73, 75, 102). Lamoriniere discloses the storage of various types of information, including delay statistics in a database (Lamoriniere: ¶ 39) and journey information installed in mobile electronic devices of travelers (Lamoriniere: ¶ 42). Data is collected from multiple users/travelers and their mobile devices (Lamoriniere: ¶¶ 41-43), thereby implying that Lamoriniere utilizes network accessible memory for access by users located remotely from one another. The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Lamoriniere to perform the step of storing the itinerary in a network accessible memory for access by users located remotely from one another in order to facilitate recursive analysis of the various itinerary options and display of the best itinerary options to the requesting users/travelers via mobile devices of the users/travelers, with the ability to more efficiently and conveniently document and allow multiple users to access the itinerary options for future reference.
[Claim 12]	Lamoriniere does not explicitly disclose wherein the predefined amount of time includes a buffer time based on an amount of time for crew of the first inbound flight or the second inbound flight to transit to either of the first outbound flight or the second outbound flight. As explained in the rejection of the independent claim above, Lamoriniere evaluates flight pairings in light of delays and other conditions (i.e., priorities). Lan also discusses other priorities that influence the pairing of flights, including performing proper maintenance (Lan: p. 17, Section 3.1), maximizing revenue (Lan: p. 17, Section 3.1), optimizing slack to reduce delays among aircraft routings (Lan: p. 18, Section 3.3), minimizing the number of passengers disrupted (Lan: pp. 22-23, Sections 3.5.2-4), and meeting a minimum turn time and/or a minimum connecting time (Lan: pp. 24-25, Section 4.1.1). Minimum turn time is the time needed by a crew to transition from an inbound flight to an outbound flight. The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Lamoriniere wherein the predefined amount of time includes a buffer time based on an amount of time for crew of the first inbound flight or the second inbound flight to transit to either of the first outbound flight or the second outbound flight in order to more effectively and efficiently take into account various factors affecting flight pairing and itinerary optimization, including to perform proper maintenance (Lan: p. 17, Section 3.1), maximize revenue (Lan: p. 17, Section 3.1), optimize slack to reduce delays among aircraft routings (Lan: p. 18, Section 3.3), minimize the number of passengers disrupted (Lan: pp. 22-23, Sections 3.5.2-4), and meet a minimum turn time and/or a minimum connecting time (Lan: pp. 24-25, Section 4.1.1). Taking into account such considerations would have yielded more accurate analysis in terms of costs (including in the forms of time, money, and industry violations) as well as elements of customer satisfaction in order to globally optimize airline operations as effectively as possible for all parties involved. Lamoriniere is open to optimizing journey options based on various conditions (including ranking factors to be optimized) and, thus, would be amenable to the proposed modifications. This is further evidenced in the following excerpt of Lamoriniere:
[0053] The journey planning system 16 may provide the best journeys options between the origin location and the destination location that optimize the ranking factor (e.g., distance, speed, or cost) and that include a minimal number of connections. At the same time, journey planning system 16 may select each connection such that the likelihood that the traveler will miss, for example, a flight at the connection is limited, and that the likelihood that the traveler will arrive at the final destination with a minimum delay is optimized. A traveler may travel with reduced anxiety with respect to each connection and his or her professional or personal constraints at the final destination. From the perspective of a travel provider, losses of revenue may be limited and better organization processes may be implemented. Further, traveler complaints may be reduced.


[Claim 13]	Lamoriniere does not explicitly disclose wherein the higher priority of the first outbound flight is based on a maintenance priority for an aircraft assigned to the first outbound flight. As explained in the rejection of the independent claim above, Lamoriniere evaluates flight pairings in light of delays and other conditions (i.e., priorities). Lan also discusses other priorities that influence the pairing of flights, including performing proper maintenance (Lan: p. 17, Section 3.1), maximizing revenue (Lan: p. 17, Section 3.1), optimizing slack to reduce delays among aircraft routings (Lan: p. 18, Section 3.3), minimizing the number of passengers disrupted (Lan: pp. 22-23, Sections 3.5.2-4), and meeting a minimum turn time and/or a minimum connecting time (Lan: pp. 24-25, Section 4.1.1). Lan explains that maintenance checks are FAA-mandated after certain cumulative amounts of flying hours (Lan: pp. 17-18, Section 3.1), thereby implying that maintenance priorities could affect availability of an aircraft for flight scheduling purposes. The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Lamoriniere wherein the higher priority of the first outbound flight is based on a maintenance priority for an aircraft assigned to the first outbound flight in order to more effectively and efficiently take into account various factors affecting flight pairing and itinerary optimization, including to perform proper maintenance (Lan: p. 17, Section 3.1), maximize revenue (Lan: p. 17, Section 3.1), optimize slack to reduce delays among aircraft routings (Lan: p. 18, Section 3.3), minimize the number of passengers disrupted (Lan: pp. 22-23, Sections 3.5.2-4), and meet a minimum turn time and/or a minimum connecting time (Lan: pp. 24-25, Section 4.1.1). Taking into account such considerations would have yielded more accurate analysis in terms of costs (including in the forms of time, money, and industry violations) as well as elements of customer satisfaction in order to globally optimize airline operations as effectively as possible for all parties involved. Lamoriniere is open to optimizing journey options based on various conditions (including ranking factors to be optimized) and, thus, would be amenable to the proposed modifications. This is further evidenced in the following excerpt of Lamoriniere:
[0053] The journey planning system 16 may provide the best journeys options between the origin location and the destination location that optimize the ranking factor (e.g., distance, speed, or cost) and that include a minimal number of connections. At the same time, journey planning system 16 may select each connection such that the likelihood that the traveler will miss, for example, a flight at the connection is limited, and that the likelihood that the traveler will arrive at the final destination with a minimum delay is optimized. A traveler may travel with reduced anxiety with respect to each connection and his or her professional or personal constraints at the final destination. From the perspective of a travel provider, losses of revenue may be limited and better organization processes may be implemented. Further, traveler complaints may be reduced.


[Claim 14]	Lamoriniere does not explicitly disclose wherein the higher priority of the first outbound flight is based on a higher number of passengers with connecting flights. As explained in the rejection of the independent claim above, Lamoriniere evaluates flight pairings in light of delays and other conditions (i.e., priorities). Lan also discusses other priorities that influence the pairing of flights, including performing proper maintenance (Lan: p. 17, Section 3.1), maximizing revenue (Lan: p. 17, Section 3.1), optimizing slack to reduce delays among aircraft routings (Lan: p. 18, Section 3.3), minimizing the number of passengers disrupted (Lan: pp. 22-23, Sections 3.5.2-4), and meeting a minimum turn time and/or a minimum connecting time (Lan: pp. 24-25, Section 4.1.1). Lan specifically states, “We generate robust schedules minimizing the number of disrupted passengers by selecting flight leg departure times for specified (relatively short) departure time windows, given the flight schedule, fleet assignment, and aircraft routing decisions.” (Lan: p. 23, Section 4) The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Lamoriniere wherein the higher priority of the first outbound flight is based on a higher number of passengers with connecting flights in order to more effectively and efficiently take into account various factors affecting flight pairing and itinerary optimization, including to perform proper maintenance (Lan: p. 17, Section 3.1), maximize revenue (Lan: p. 17, Section 3.1), optimize slack to reduce delays among aircraft routings (Lan: p. 18, Section 3.3), minimize the number of passengers disrupted (Lan: pp. 22-23, Sections 3.5.2-4), and meet a minimum turn time and/or a minimum connecting time (Lan: pp. 24-25, Section 4.1.1). Taking into account such considerations would have yielded more accurate analysis in terms of costs (including in the forms of time, money, and industry violations) as well as elements of customer satisfaction in order to globally optimize airline operations as effectively as possible for all parties involved. It is further noted that one of Lamoriniere’s goals is to avoid having to re-route passengers who have missed connecting flights (Lamoriniere: ¶¶ 51, 103) and the proposed modification would have helped Lamoriniere accomplish this goal. Lamoriniere is open to optimizing journey options based on various conditions (including ranking factors to be optimized) and, thus, would be amenable to the proposed modifications. This is further evidenced in the following excerpt of Lamoriniere:
[0053] The journey planning system 16 may provide the best journeys options between the origin location and the destination location that optimize the ranking factor (e.g., distance, speed, or cost) and that include a minimal number of connections. At the same time, journey planning system 16 may select each connection such that the likelihood that the traveler will miss, for example, a flight at the connection is limited, and that the likelihood that the traveler will arrive at the final destination with a minimum delay is optimized. A traveler may travel with reduced anxiety with respect to each connection and his or her professional or personal constraints at the final destination. From the perspective of a travel provider, losses of revenue may be limited and better organization processes may be implemented. Further, traveler complaints may be reduced.


[Claim 16]	Lamoriniere performs the step of receiving the predefined amount of time from a system in which a user specifies a reliability factor for determining which inbound flights to group with which outbound flights (Lamoriniere: ¶¶ 75-76). Lamoriniere does not explicitly disclose wherein the user does not specify the predefined amount of time. However, Lamoriniere discloses an embodiment in which historical data for each of multiple travelers is evaluated to determine a personalized connection time likely needed by each respective traveler to transfer from one flight to another (Lamoriniere: ¶¶ 37, 43). In this embodiment, a minimum transfer time for each respective traveler is inferred from historical observations. The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Lamoriniere to utilize the inferred transfer time needed by each respective customer, at least in part, to set the reliability factor (i.e., wherein the user does not specify the predefined amount of time) in order to facilitate more accurate determination of each respective traveler’s specific needs when it comes to transferring from one flight to a connecting flight by relying on actual observations of past traveler behavior as opposed to letting a traveler specify the predetermined amount of time, which might lend itself to underestimations or overestimations due to biased human input and/or imprecise memories.
[Claim 17]	Lamoriniere does not explicitly disclose wherein the first inbound flight is grouped with the first outbound flight despite a larger time difference existing between scheduled arrival and departure of the first inbound flight and the second outbound flight than between scheduled arrival and departure of the first inbound flight and the first outbound flight. On pages 18-19, Lan explains how a conscientious decision is made to pair an inbound flight (f1) that is scheduled to arrive earlier than another inbound flight (f2) but is more likely to have a delayed arrival with an outbound flight (f4) scheduled to depart later than another outbound flight (f3), as seen in the following excerpt from Lan:

    PNG
    media_image2.png
    214
    332
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    439
    337
    media_image3.png
    Greyscale


It is noted that all identified flights depicted in Figure 2 of Lan meet the MTT (minimum transfer time) requirements, but that a probability of delay feeds into the decision to map a particular inbound flight with a particular outbound flight and to do so with two flight pairings. As explained in the rejection of the independent claim above, Lamoriniere evaluates flight pairings in light of delays and other conditions (i.e., priorities). Lan also discusses other priorities that influence the pairing of flights, including performing proper maintenance (Lan: p. 17, Section 3.1), maximizing revenue (Lan: p. 17, Section 3.1), optimizing slack to reduce delays among aircraft routings (Lan: p. 18, Section 3.3), minimizing the number of passengers disrupted (Lan: pp. 22-23, Sections 3.5.2-4), and meeting a minimum turn time and/or a minimum connecting time (Lan: pp. 24-25, Section 4.1.1). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Lamoriniere wherein the first inbound flight is grouped with the first outbound flight despite a larger time difference existing between scheduled arrival and departure of the first inbound flight and the second outbound flight than between scheduled arrival and departure of the first inbound flight and the first outbound flight (e.g., as depicted in Figure 2 of Lan) in order to more effectively and efficiently take into account various factors affecting flight pairing and itinerary optimization, including to perform proper maintenance (Lan: p. 17, Section 3.1), maximize revenue (Lan: p. 17, Section 3.1), optimize slack to reduce delays among aircraft routings (Lan: p. 18, Section 3.3), minimize the number of passengers disrupted (Lan: pp. 22-23, Sections 3.5.2-4), and meet a minimum turn time and/or a minimum connecting time (Lan: pp. 24-25, Section 4.1.1). Taking into account such considerations would have yielded more accurate analysis in terms of costs (including in the forms of time, money, and industry violations) as well as elements of customer satisfaction in order to globally optimize airline operations as effectively as possible for all parties involved. Lamoriniere is open to optimizing journey options based on various conditions (including ranking factors to be optimized) and, thus, would be amenable to the proposed modifications. This is further evidenced in the following excerpt of Lamoriniere:
[0053] The journey planning system 16 may provide the best journeys options between the origin location and the destination location that optimize the ranking factor (e.g., distance, speed, or cost) and that include a minimal number of connections. At the same time, journey planning system 16 may select each connection such that the likelihood that the traveler will miss, for example, a flight at the connection is limited, and that the likelihood that the traveler will arrive at the final destination with a minimum delay is optimized. A traveler may travel with reduced anxiety with respect to each connection and his or her professional or personal constraints at the final destination. From the perspective of a travel provider, losses of revenue may be limited and better organization processes may be implemented. Further, traveler complaints may be reduced.


[Claim 18]	Lamoriniere does not explicitly disclose wherein the first inbound flight has a higher likelihood of arriving late than the second inbound flight and the historical traffic data indicate that the first inbound flight has not arrived later from the first scheduled arrival time than the predefined amount of time. On pages 18-19, Lan explains how a conscientious decision is made to pair an inbound flight (f1) that is scheduled to arrive earlier than another inbound flight (f2) but is more likely to have a delayed arrival with an outbound flight (f4) scheduled to depart later than another outbound flight (f3), as seen in the following excerpt from Lan:

    PNG
    media_image2.png
    214
    332
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    439
    337
    media_image3.png
    Greyscale


It is noted that all identified flights depicted in Figure 2 of Lan meet the MTT (minimum transfer time) requirements, but that a probability of delay feeds into the decision to map a particular inbound flight with a particular outbound flight and to do so with two flight pairings. In other words, in light of historical data, all inbound flights are projected to arrive within a permissible MTT and they all have corresponding outbound flights to create feasible pairings. As explained in the rejection of the independent claim above, Lamoriniere evaluates flight pairings in light of delays and other conditions (i.e., priorities). Lan also discusses other priorities that influence the pairing of flights, including performing proper maintenance (Lan: p. 17, Section 3.1), maximizing revenue (Lan: p. 17, Section 3.1), optimizing slack to reduce delays among aircraft routings (Lan: p. 18, Section 3.3), minimizing the number of passengers disrupted (Lan: pp. 22-23, Sections 3.5.2-4), and meeting a minimum turn time and/or a minimum connecting time (Lan: pp. 24-25, Section 4.1.1). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Lamoriniere wherein the first inbound flight has a higher likelihood of arriving late than the second inbound flight and the historical traffic data indicate that the first inbound flight has not arrived later from the first scheduled arrival time than the predefined amount of time (e.g., as depicted in Figure 2 of Lan) in order to more effectively and efficiently take into account various factors affecting flight pairing and itinerary optimization, including to perform proper maintenance (Lan: p. 17, Section 3.1), maximize revenue (Lan: p. 17, Section 3.1), optimize slack to reduce delays among aircraft routings (Lan: p. 18, Section 3.3), minimize the number of passengers disrupted (Lan: pp. 22-23, Sections 3.5.2-4), and meet a minimum turn time and/or a minimum connecting time (Lan: pp. 24-25, Section 4.1.1). Taking into account such considerations would have yielded more accurate analysis in terms of costs (including in the forms of time, money, and industry violations) as well as elements of customer satisfaction in order to globally optimize airline operations as effectively as possible for all parties involved. Lamoriniere is open to optimizing journey options based on various conditions (including ranking factors to be optimized) and, thus, would be amenable to the proposed modifications. This is further evidenced in the following excerpt of Lamoriniere:
[0053] The journey planning system 16 may provide the best journeys options between the origin location and the destination location that optimize the ranking factor (e.g., distance, speed, or cost) and that include a minimal number of connections. At the same time, journey planning system 16 may select each connection such that the likelihood that the traveler will miss, for example, a flight at the connection is limited, and that the likelihood that the traveler will arrive at the final destination with a minimum delay is optimized. A traveler may travel with reduced anxiety with respect to each connection and his or her professional or personal constraints at the final destination. From the perspective of a travel provider, losses of revenue may be limited and better organization processes may be implemented. Further, traveler complaints may be reduced.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lamoriniere et al. (US 2015/0276410) in view of Lan et al. “Planning for Robust Airline Operations: Optimizing Aircraft Routings and Flight Departure Times to Minimize Passenger Disruptions.” Transportation Science, Vol. 40, No. 1, February 2006, pp. 15-28, as applied to claim 11 above, in view of Gershkoff, Ira. “Optimizing Flight Crew Schedules.” INTERFACES 19: 4 July – August 1989 (pp. 29-43).
[Claim 15]	Lamoriniere does not explicitly disclose wherein the higher priority of the first outbound flight is based on a crew duty time limit and a first duration of the first outbound flight relative to a second duration of the second outbound flight. As explained in the rejection of the independent claim above, Lamoriniere evaluates flight pairings in light of delays and other conditions (i.e., priorities). Lan also discusses other priorities that influence the pairing of flights, including performing proper maintenance (Lan: p. 17, Section 3.1), maximizing revenue (Lan: p. 17, Section 3.1), optimizing slack to reduce delays among aircraft routings (Lan: p. 18, Section 3.3), minimizing the number of passengers disrupted (Lan: pp. 22-23, Sections 3.5.2-4), and meeting a minimum turn time and/or a minimum connecting time (Lan: pp. 24-25, Section 4.1.1). While Lan discusses minimum turn time, Lan does not explicitly disclose wherein the higher priority of the first outbound flight is based on a crew duty time limit and a first duration of the first outbound flight relative to a second duration of the second outbound flight. However, Gershkoff aims to minimize flying costs while adhering to crew limits (Gershkoff: p. 32, “The Problem”). Gershkoff acknowledges that long crew layovers are discouraged (Gershkoff: p. 32, “Components of Cost”) and costs may be affected by the following situations “(1) Pairings that are marginally legal – if a pairing presents a significant risk of failing to work in actual operations (that is, a late departure would cause the crew to become illegal for some part of the trip), an artificial surcharge for the sequence of flights carrying that risk will discourage its use. (2) Crew connections – a change of aircraft by a crew in the middle of a duty period entails the risk of an operational delay if there is insufficient time to make the connection…” (Gershkoff: p. 34, “Components of Cost”). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify the Lamoriniere-Lan combination wherein the higher priority of the first outbound flight is based on a crew duty time limit and a first duration of the first outbound flight relative to a second duration of the second outbound flight in order to more effectively and efficiently take into account various factors affecting flight pairing and itinerary optimization, including crew cost and potential labor violations. Taking into account such considerations would have yielded more accurate analysis in terms of costs (including in the forms of time, money, and industry violations) as well as elements of customer satisfaction in order to globally optimize airline operations as effectively as possible for all parties involved.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Galperin et al. (US 2006/0265256) – Determines a probability of delay of a flight based on historical data.
	Mayer (US 2015/0051824) – Performs crew pairing optimization and flight groupings, taking into account buffer times and on-duty staff time.
	Beasley et al. “Displacement Problem and Dynamically Scheduling Aircraft Landings.” Journal of the Optimization Research Society (2004) 55, 54-64 – Sets flight landing priorities based on a number of factors, including a number of passengers, cost of passenger delays, and proportion of transfer passengers (p. 57).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA M DIAZ whose telephone number is (571)272-6733. The examiner can normally be reached M-F, 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571)270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUSANNA M. DIAZ/           Primary Examiner, Art Unit 3683